                 MEMO
                 Case     ENDORSED Document 18 Filed 07/20/21 Page 1 of 1
                      1:21-cr-00071-ALC

                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Southern District of New York
                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007



                                                             July 2, 2021

       By ECF
       Honorable Andrew L. Carter, Jr.
       United States District Judge
       Southern District of New York
       40 Foley Square                                                                       7/20/21
       New York, New York 10007

       Re:    United States v. Bencosme, 21 Cr. 71 (ALC)

       Dear Judge Carter:

              The parties write jointly to submit a status report in this case per the Court’s order of June
       1, 2021. Dkt. 16.

              The defendant submitted a deferred prosecution application to the Government on June 3,
       2021. The Government is still in the process of reviewing that deferred prosecution application,
       and the parties propose that they submit an additional joint status report to the Court in 30 days,
       by which time the Government hopes to have reached a decision on the deferred prosecution
       application.

               The Government further requests that the Court exclude time under the Speedy Trial Act
       until the next status report so that the parties can continue to discuss a pretrial resolution and the
       defendant can review discovery. The defendant does not object to the exclusion of time.
The application is GRANTED. Joint                            Respectfully submitted,
status report due 8/3/21. Time excluded
from 7/2/21 to 8/3/21 in the interest of                     AUDREY STRAUSS
                                                             United States Attorney
justice.                                                     Southern District of New York
So Ordered.
                                                             /s/ Kevin Mead
                                             7/2/21          Kevin Mead
                                                             Assistant United States Attorney
                                                             (212) 637-2211


       cc:    Marne Lenox, Esq., counsel for Angel Bencosme (by ECF)
